UNITED STATES DISTRICT COURT                                            USDCSDNY
                                                                       . llOC~MENT
                                                                                                 I
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------x
OTIS AUSTIN,
                                                                        ~~~~:-.RONJ-~-\~L~~-~~LCDI
                                                                        DATE FII~L: ___ -· _____


                                Movant,

                                                                            20-cv-0398 (LAK)
               -against-                                                     05-cr-1157 (LAK)

UNITED STATES OF AMERICA,

                                Respondent.
---------------------------------------x



                                              ORDER

LEWIS   A. KAPLAN, District Judge.

             The government shall respond to movant'smotion [DI 1] no later than April 8, 2020.
Defendant shall file his reply, if any, within 30 days of the date that the government files its
response.


                SO ORDERED.

Dated:          March 9, 2020




                                                             e is . Kaplan
                                                       United States District Judge
